DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered. 

Information Disclosure Statement 
The information disclosure statements (IDSs) submitted by Applicant on 09/17/2021 and 12/28/2021 have been considered.

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given via e-mail sent by Applicant’s legal representative (Mr. Patrick Walsh), on 2/9/2022.
The application has been amended as follows:  
CLAIMS
1.	(Previously Presented) A method comprising:

forming, by the computing device, input instances of the inputs as categorical attributes and corresponding values;
exposing, by the computing device, the input instances to the proxy black-box model;
receiving, by the computing device and from the proxy black-box model, probabilities that the black-box machine-learning model associates the input instances with the observed outputs; and
generating, by the computing device, rules in human-interpretable form that describe how the black-box machine-learning model produced the observed outputs from the inputs based on the probabilities and by using a genetic algorithm, the rules comprising a combination of conditions, each condition having a categorical attribute and a corresponding value that is associated with an observed output based on the probabilities.

2.	(Currently Amended) [[A]] The method of claim 1, wherein the rules are configured as if-then statements in which the combination of conditions forms an if-portion of a statement and the observed output associated with the corresponding value forms a then-portion of the statement.

3.	(Currently Amended) [[A]] The method of claim 1, wherein the observed outputs are classes that the black-box machine-learning model associates with instances of the inputs.

The method of claim 1, wherein using the genetic algorithm includes:
computing a fitness measure for iterations of rules produced by the genetic algorithm; and
discontinuing the iterations by the genetic algorithm based on the fitness measure.

5.	(Currently Amended) [[A]] The method of claim 4, wherein the fitness measure is a function of at least a measure of precision and a measure of coverage of the rules produced by the genetic algorithm for an iteration.

6.	(Currently Amended) [[A]] The method of claim 5, wherein the fitness measure is further a function of rule length of the rules produced by the genetic algorithm for the iteration.

7.	(Currently Amended) [[A]] The method of claim 5, wherein the fitness measure is further a function of rule overlap of the rules produced by the genetic algorithm for the iteration.

8.	(Canceled) 

9.	(Currently Amended) [[A]] The method of claim 1, further comprising selecting a subset of the rules to describe the operation of the black-box machine-learning model.

10.	(Currently Amended) [[A]] The method of claim 9, wherein the subset of rules is selected based on a selection technique configured to optimize coverage of the rules.

The method of claim 9, wherein the subset of rules is selected based on a selection technique configured to optimize a fitness measure that is a function of both precision and coverage of the rules.

12.	(Currently Amended) [[A]] The method of claim 9, wherein the subset of rules is selected based on a selection technique that leverages a second genetic algorithm that iteratively produces subsets of selected rules and discontinues iterative production based on a fitness measure.

13.	(Currently Amended) [[A]] The method of claim 9, further comprising:
sorting rules of the subset of rules based on a measure of precision and a measure of coverage of the rules;
generating an ordered list of the rules of the subset of rules according to the sorting; and
outputting the ordered list of rules as describing the operation of the black-box machine-learning model.

14.	(Currently Amended) [[A]] The method of claim 13, wherein the ordered list of rules is inserted into a document for presentation via a client device.


a proxy model generation module implemented at least partially in hardware of at least one computing device to train a proxy black-box model to imitate behavior of a black-box machine-learning model based solely on inputs to the black-box machine-learning model and observed outputs of the black-box machine-learning model and without knowledge of logic and model-type used in operation by the black-box machine-learning model to associate the inputs with the observed outputs;
a model manipulation module implemented at least partially in hardware of the at least one computing device to:
form input instances of the inputs as categorical attributes and corresponding values; and
expose the input instances to the proxy black-box model;
a condition identification module implemented at least partially in the hardware of the at least one computing device to identify conditions for the observed outputs, the conditions identified based on probabilities that the black-box machine-learning model associates the input instances with the observed outputs, the probabilities received as output of the proxy black-box model; and
a condition combination module implemented at least partially in the hardware of the at least one computing device to combine the conditions to form rules in human-interpretable form that describe how the black-box machine-learning model produced the observed outputs from the inputs.

16.	(Canceled)

17.	(Currently Amended) [[A]] The system of 

The system of claim 15, wherein a condition comprises a categorical attribute and a corresponding value that is associated with an observed output based on the probabilities.

19.	(Currently Amended) One or more computer-readable storage media storing instructions that are executable by one or more processors to perform operations comprising:
training a proxy black-box model to imitate behavior of a black-box machine-learning model based solely on [[the]] inputs to the black-box machine-learning model and [[the]] observed outputs of the black-box machine-learning model and without knowledge of logic and model-type used in operation by the black-box machine-learning model 
forming input instances of the inputs as categorical attributes and corresponding values;
exposing the input instances to the proxy black-box model;
receiving, from the proxy black-box model, probabilities that the black-box machine-learning model associates the input instances with the observed outputs; and
generating rules in human-interpretable form that [[to]] describe how produced the observed outputs from the inputs based on the probabilities and by using a genetic algorithm, the rules comprising a combination of conditions, each condition having a categorical attribute and a corresponding value that is associated with an observed output based on the probabilities.
20.	(Currently Amended) The one or more computer-readable storage media of claim 19, wherein the operations further comprise receiving input indicative of at least one optimization factor for selecting the 

21.	(Currently Amended) The one or more computer-readable storage media of claim 19, wherein the operations further comprise presenting the rules via a rule presentation interface 

22.	(Previously Presented) The system of claim 17, wherein combining the conditions using the genetic algorithm includes:
computing a fitness measure for iterations of rules produced by the genetic algorithm; and
discontinuing the iterations by the genetic algorithm based on the fitness measure.


Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 (as amended) are allowed.
The following is an examiner’s statement of reasons for allowance: 

While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests the proxy black-box model generated solely from the inputs and the observed outputs, and further generated without knowledge of logic and model-type used in operation by the black-box machine-learning model to associate the observed outputs with the inputs, as recited in claim 1. (Note: Claims 15 and 19 recite an analogous limitation.)

Examiner identified Szeto et al. (US 20180018590 A1), Shahrzad et al. (US 20180322395 A1), and Mathew et al. (US 20180025287 A1) as the most relevant prior art. While these references cover many of the features claimed by Applicant, none of these references distinctly teaches the aforementioned limitations as recited in claims 1, 15, and 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123